Opinion filed February 11, 2011




                                                   In The


    Eleventh Court of Appeals
                                                 __________

                                          No. 11-10-00189-CR
                                              __________

                         DAMIAN DESHAWN ARCHIE, Appellant

                                                       V.

                                   STATE OF TEXAS, Appellee


                                On Appeal from the 12th District Court

                                           Walker County, Texas

                                       Trial Court Cause No. 24854


                                MEMORANDUM OPINION
        Damian Deshawn Archie entered an open plea of guilty to the first-degree felony offense
of possession of a controlled substance with intent to deliver. He additionally entered a plea of
“true” to a previous felony conviction alleged for enhancement purposes.                        After accepting
appellant’s pleas, the trial court sentenced him to confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of fifteen years.1 We dismiss the appeal.



        1
         Based upon appellant’s prior felony conviction, a sentence of fifteen years constituted the minimum term of
confinement under the applicable punishment range. TEX. PENAL CODE ANN. § 12.42(c)(1) (Vernon Supp. 2010).
          Appellant’s court-appointed counsel has filed a motion to withdraw.                                     The motion is
supported by a brief in which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is frivolous. Counsel has provided
appellant with a copy of the brief and advised appellant of his right to review the record and file a
response to counsel’s brief.               A response has not been filed.2                    Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
          Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. We note that counsel has the responsibility to advise appellant that
he may file a petition for discretionary review by the Texas Court of Criminal Appeals. TEX. R.
APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on appeal shall, within
five days after the opinion is handed down, send his client a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).             Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to TEX. R. APP. P. 68.
          The motion to withdraw is granted, and the appeal is dismissed.


                                                                                  PER CURIAM

February 11, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




          2
          By letter, this court granted appellant thirty-one days in which to exercise his right to file a response to counsel’s brief,
should he be so inclined. Appellant did not file a response.
.

                                                                  2